United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       September 16, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                            No. 02-60892
                          Summary Calendar


                           HALEEMA MISTRY,

                               Petitioner,

                                 versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                               Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70 898 011
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Haleema Mistry petitions for review of an order of the Board

of Immigration Appeals (BIA) summarily affirming the immigration

judge’s (IJ)   decision   to   deny   her    application   for    asylum     or

withholding of deportation. Mistry argues that she has established

past persecution and a well-founded fear of future persecution if

she were to return to India.

     After reviewing the record and the briefs, we conclude that

the decision is supported by substantial evidence and that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60892
                               -2-

evidence in the record does not compel a contrary conclusion.   See

Mikhael v. INS, 115 F.3d 299, 302-04, 306 (5th Cir. 1997); Abdel-

Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996).   Accordingly, the

petition for review is DENIED.